Exhibit 10.25

 

Nixon Peabody LLP

Draft Dated 11/15/17

 

Transcript Document No. 3

 

 

 

 

 

TOWN OF ISLIP INDUSTRIAL DEVELOPMENT AGENCY

 

(TOWN OF ISLIP, NEW YORK)

 

and

 

CVD EQUIPMENT CORPORATION

 

______________________________________

 

AMENDED AND RESTATED AGENCY COMPLIANCE AGREEMENT

_______________________________________

 

 

Dated as of November 1, 2017

 

 

Town of Islip Industrial Development Agency

(FAE Holdings 411519R, LLC/CVD Equipment Corporation 2017 Facility)

 

 

 

--------------------------------------------------------------------------------

 

 

THIS AGENCY COMPLIANCE AGREEMENT, originally dated as of March 1, 2012 and
amended and restated as of November 1, 2017 (this “Agency Compliance
Agreement”), is by and between the TOWN OF ISLIP INDUSTRIAL DEVELOPMENT AGENCY,
a public benefit corporation of the State of New York, having its office at 40
Nassau Avenue, Islip, New York 11751 (the “Agency”), and CVD Equipment
Corporation, a business corporation duly organized and validly existing under
the laws of the State of New York, having its principal office at 355 South
Technology Drive, Central Islip, New York 11722 (the “Sublessee”).

 

R E C I T A L S

 

WHEREAS, the Agency was created by Chapter 47 of the Laws of 1974 of the State
of New York, as amended, pursuant to Title 1 of Article 18-A of the General
Municipal Law of the State of New York, as amended (collectively, the “Act”);

 

WHEREAS, the Agency has previously provided assistance to the FAE Holdings
411519R, LLC, a New York business corporation and the Sublessee in the
acquisition, construction and equipping of an approximately 120,000 square foot
building (the “Improvements” and the “Equipment”), on approximately 8.0 acres of
land located at 355 South Technology Drive, Central Islip, Suffolk County, New
York (the “Land”; and together with the Improvements and the Equipment, the
“Facility”), which Facility is used by the Sublessee as a manufacturing facility
to process surface treatments or films and coatings on various product lines in
its business as a manufacturer of equipment and materials for the semiconductor
industry (the “Project”); and

 

WHEREAS, the Agency is currently leasing the Facility to the Company pursuant to
a certain Lease Agreement, dated as of March 1, 2012 (the “Original Lease
Agreement”), by and between the Agency and the Company; and

 

WHEREAS, the Company is currently subleasing the Facility to the Sublessee
pursuant to a certain Lease Agreement, dated as of February 9, 2012 (the
“Original Sublease Agreement”), by and between the Company and the Sublessee;
and

 

WHEREAS, the Agency, the Company and the Sublessee previously entered into a
certain Amended and Restated Environmental Compliance and Indemnification
Agreement, dated as of March 1, 2012 (the “Environmental Compliance and
Indemnification Agreement”), by and among the Agency, the Company and the
Sublessee; and

 

WHEREAS, the Agency, the Company and the Sublessee previously entered into a
certain Third Amended and Restated Payment-in-Lieu-of-Tax Agreement, originally
dated as of December 1, 2000, amended and restated as of April 1, 2009, further
amended and restated as of March 1, 2012, and further amended and restated as of
April 1, 2012 (collectively, the “PILOT Agreement”), by and among the Agency,
the Company and the Sublessee; and

 

WHEREAS, the Sublessee and the Agency previously entered into a certain Agency
Compliance Agreement, dated as of March 1, 2012 (the “Original Agency Compliance
Agreement”), whereby the Sublessee made certain assurances to the Agency with
respect to the Facility; and

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Company and the Sublessee have now requested an extension of the
lease term and the property tax abatements granted on the Facility (the
“Extension”); and

 

WHEREAS, the Agency has agreed to continue leasing the Facility to the Company
pursuant to a certain Amended and Restated Lease and Project Agreement, dated as
of November 1, 2017 (the “Lease Agreement”), by and between the Agency and the
Company; and

 

WHEREAS, the PILOT Agreement will be amended and restated pursuant to the Lease
Agreement; and

 

WHEREAS, the Environmental Compliance and Indemnification Agreement will be
amended and restated pursuant to the Lease Agreement; and

 

WHEREAS, the Original Sublease Agreement will be amended pursuant to a certain
[Amended Lease Agreement], dated November [__], 2017 (the “Amended Sublease
Agreement”; and together with the Original Sublease Agreement, the “Sublease
Agreement”), by and between the Company and the Sublessee; and

 

WHEREAS, the Original Agency Compliance Agreement will be amended and restated
pursuant to this Agency Compliance Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Article I
REPRESENTATIONS AND COVENANTS OF SUBLESSEE

 

Section 1.1     Representations and Covenants of Sublessee. The Sublessee makes
the following representations and covenants as the basis for the undertakings on
its part herein contained:

 

(a)     The Sublessee is a business corporation organized and existing under the
laws of the State of New York, is in good standing under the laws of the State
of New York and has full legal right, power and authority to execute, deliver
and perform this Agency Compliance Agreement. This Agency Compliance Agreement
has been duly authorized, executed and delivered by the Sublessee.

 

(b)     Neither the execution and delivery of this Agency Compliance Agreement
nor the consummation of the transactions contemplated hereby nor the fulfillment
of or compliance with the provisions hereof will conflict with or result in a
breach of or constitute a default under any of the terms, conditions or
provisions of any law or ordinance of the State or any political subdivision
thereof, the Sublessee’s organizational documents, as amended, or any
restriction or any agreement or instrument to which the Sublessee is a party or
by which it is bound. Under penalty of perjury, the Sublessee certifies that it
is in substantial compliance with all local, state, and federal tax, worker
protection and environmental laws, rules and regulations.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Any and all leasehold and subleasehold improvements undertaken by the
Sublessee with respect to the Facility and the design, development,
construction, equipping and operation thereof by the Sublessee will conform with
all applicable zoning, planning, building and environmental laws, ordinances,
rules and regulations of governmental authorities having jurisdiction over the
Facility. The Sublessee shall defend, indemnify and hold the Agency harmless
from any liability or expenses, including reasonable attorneys’ fees, resulting
from any failure by the Sublessee to comply with the provisions of this
subsection.

 

(d)     This Agency Compliance Agreement constitutes a legal, valid and binding
obligation of the Sublessee enforceable against the Sublessee in accordance with
its terms.

 

(e)     The Sublessee will complete the installation and equipping of any and
all leasehold improvements undertaken by the Sublessee in accordance with the
terms and provisions of the Sublease Agreement and the Lease Agreement. In the
event there is a conflict between the Lease Agreement and the Sublease
Agreement, the terms of the Lease Agreement shall prevail.

 

(f)     Facilities and property that are primarily used in the making of retail
sales of goods and services to customers who personally visit the Facility will
not constitute more than one-third (1/3) of the total costs of the Facility
except in accordance with New York General Municipal Law (the “GML”) Section
862.

 

(g)     There is no action or proceeding pending or, to the best of the
Sublessee’s knowledge, after diligent inquiry, threatened, by or against the
Sublessee by or before any court or administrative agency that would adversely
affect the ability of the Sublessee to perform its obligations under this Agency
Compliance Agreement.

 

Article II
INSURANCE

 

Section 2.1     Insurance Required. At all times throughout the Lease Term,
including, when indicated herein during the Construction Period, the Sublessee
shall, at its sole cost and expense, maintain or cause to be maintained
insurance against such risks and for such amounts as are customarily insured
against by businesses of like size and type and shall pay, as the same become
due and payable, all premiums with respect thereto, including, but not
necessarily limited to (but without duplications of insurance provided by the
Company pursuant to the Lease Agreement covering the same risks and insured(s)):

 

(a)     Insurance against loss or damage by fire, lightning and other casualties
customarily insured against, with a uniform standard extended coverage
endorsement, such insurance to be in an amount not less than the full
replacement value of the completed Improvements, exclusive of footings and
foundations, as determined by a recognized appraiser or insurer selected by the
Sublessee. During the Construction Period, such policy shall be written in the
so-called “Builder’s Risk Completed Value Non-Reporting Form” and shall contain
a provision granting the insured permission to complete and/or occupy.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Workers’ compensation insurance, disability benefits insurance and each
other form of insurance that the Sublessee is required by law to provide,
covering loss resulting from injury, sickness, disability or death of employees
of the Sublessee or any permitted sublessee who are located at or assigned to
the Facility. This coverage shall be in effect from and after the Completion
Date or on such earlier date as any employees of the Sublessee, any contractor
or subcontractor first occupy the Facility.

 

(c)     Insurance protecting the Agency and the Sublessee against loss or losses
from liability imposed by law or assumed in any written contract (including the
contractual liability assumed by the Sublessee under Section 3.2 hereof) or
arising from personal injury, including bodily injury or death, or damage to the
property of others, caused by an accident or other occurrence, with a limit of
liability of not less than $1,000,000 (combined single limit or equivalent for
personal injury, including bodily injury or death, and property damage);
comprehensive automobile liability insurance covering all owned, non-owned and
hired autos, with a limit of liability of not less than $1,000,000 (combined
single limit or equivalent protecting the Agency and the Company against any
loss, liability or damage for personal injury, including bodily injury or death,
and property damage); and blanket excess liability coverage, in an amount not
less than $5,000,000 combined single limit or equivalent, protecting the Agency
and the Sublessee against any loss or liability or damage for personal injury,
including bodily injury or death, or property damage. This coverage shall also
be in effect during the Construction Period.

 

(d)     During the Construction Period (and for at least one year thereafter in
the case of Products and Completed Operations as set forth below), the Sublessee
shall cause the general contractor or construction manager, as applicable, to
carry liability insurance of the type and providing the minimum limits set forth
below:

 

(i)      Workers’ compensation and employer’s liability with limits in
accordance with applicable law.

 

(ii)     Comprehensive general liability providing coverage for:

 

Premises and Operations

Products and Completed Operations

Owners Protective

Contractors Protective

Contractual Liability

Personal Injury Liability

Broad Form Property Damage

(including completed operations)

Explosion Hazard

Collapse Hazard

Underground Property Damage Hazard

 

 

--------------------------------------------------------------------------------

 

 

Such insurance shall have a limit of liability of not less than $1,000,000
(combined single limit for personal injury, including bodily injury or death,
and property damage).

 

(iii)     Comprehensive auto liability, including all owned, non-owned and hired
autos, with a limit of liability of not less than $1,000,000 (combined single
limit for personal injury, including bodily injury or death, and property
damage).

 

(iv)     Excess “umbrella” liability providing liability insurance in excess of
the coverage in (i), (ii) and (iii) above, with a limit of not less than
$5,000,000.

 

(e)     A policy or policies of flood insurance (in full force and effect) in an
amount not less than the maximum amount of flood insurance available with
respect to the Facility under the Flood Disaster Protection Act of 1973, as
amended. This requirement will be waived upon presentation of evidence
satisfactory to the Agency that no portion of the Land is located within an area
identified by the U.S. Department of Housing and Urban Development as having
special flood hazards.

 

(f)     The Agency does not in any way represent that the insurance specified in
this Agency Compliance Agreement, whether in scope or coverage or limits of
coverage, is adequate or sufficient to protect the Sublessee’s business or
interests.

 

Section 2.2     Additional Provisions Respecting Insurance.

 

(a)     All insurance required by this Agency Compliance Agreement hereof shall
be procured and maintained in financially sound and generally recognized
responsible insurance companies authorized to write such insurance in the State
and selected by the entity required to procure the same. The insurance companies
issuing the policies required by Section 2.1(a) and (e) shall be rated “A” or
better by A.M. Best Co., Inc. in Best’s Key Rating Guide. Such insurance may be
written with deductible amounts comparable to those on similar policies carried
by other companies engaged in businesses similar in size, character and other
respects to those in which the procuring entity is engaged. All policies
evidencing the insurance required by Section 2.1 hereof shall provide for at
least thirty (30) days prior written notice to the Agency of the restriction,
cancellation or modification thereof. The policy evidencing the insurance
required by Section 2.1(c) hereof shall name the Agency as additional insured.
All policies evidencing the insurance required by Section 2.1(d)(ii), (iii) and
(iv) shall name the Agency and the Sublessee as additional insureds. The
policies under Section 2.1(a) shall contain appropriate waivers of subrogation.

 

(b)     The policies (or certificates or binders) of insurance required by
Sections 2.1(a), (c) and (e) hereof shall be deposited with the Agency on or
before the Closing Date. A copy of the policies (or certificates or binders) of
insurance required by Section 2.1(d)(ii), (iii) and (iv) hereof shall be
delivered to the Agency on or before the Closing Date. The Sublessee shall
deliver or cause to be delivered to the Agency before the first Business Day of
each calendar year thereafter a certificate dated not earlier than the
immediately preceding month reciting that there is in full force and effect,
with a term covering at least the next succeeding calendar year, insurance of
the types and in the amounts required by Section 2.1 hereof and complying with
the additional requirements of Section 2.2(a) hereof. Prior to the expiration of
each such policy or policies, the Sublessee shall furnish or cause to be
furnished to the Agency and any other appropriate Person a new policy or
policies of insurance or evidence that such policy or policies have been renewed
or replaced or are no longer required by this Agency Compliance Agreement. The
Sublessee shall provide such further information with respect to the insurance
coverage required by this Agency Compliance Agreement as the Agency may from
time to time reasonably require.

 

 

--------------------------------------------------------------------------------

 

 

Section 2.3     Application of Net Proceeds of Insurance. The Net Proceeds of
the insurance carried pursuant to the provisions of Section 2.1 hereof shall be
applied as follows: (i) the Net Proceeds of the insurance required by
Section 2.1(a) and (e) hereof shall be applied as provided in Section 7.1 of the
Lease Agreement, and (ii) the Net Proceeds of the insurance required by
Section 2.1(b), (c) and (d) hereof shall be applied toward extinguishment or
satisfaction of the liability with respect to which such insurance proceeds may
be paid.

 

Section 2.4     Right of Agency to Pay Taxes, Insurance Premiums and Other
Charges. If the Sublessee fails (i) to pay any tax, together with any fine,
penalty, interest or cost which may have been added thereto or become due or
been imposed by operation of law for nonpayment thereof, or payments in lieu of
taxes pursuant to this Agency Compliance Agreement and the Lease Agreement, or
assessment or other governmental charge required to be paid, (ii) to maintain
any insurance required to be maintained by Section 2.1 hereof, (iii) to pay any
amount required to be paid by any law or ordinance relating to the use or
occupancy of the Company Facility or by any requirement, order or notice of
violation thereof issued by any governmental person, (iv) to pay any mechanic’s
lien which is recorded or filed against the Company Facility or any part thereof
(unless contested in accordance with the provisions of Section 3.10 hereof), or
(v) to pay any other amount or perform any act hereunder required to be paid or
performed by the Sublessee hereunder, the Agency may pay or cause to be paid
such tax, payments in lieu of taxes pursuant to this Agency Compliance Agreement
and the Lease Agreement, assessment or other governmental charge, or the premium
for such insurance or any such other payment, or may perform any such act. No
such payment shall be made or act performed by the Agency until at least ten
(10) days shall have elapsed since written notice shall have been given by the
Agency to the Company, with a copy of such notice being given to the Sublessee
(or by the Agency to the Sublessee), and in the case of any tax, assessment or
governmental charge, or the amounts specified in clauses (iii) and (iv) of this
Section, no such payment shall be made in any event if the Sublessee is
contesting the same in good faith to the extent and as permitted by this Agency
Compliance Agreement, unless an Event of Default under the Lease Agreement shall
have occurred and be continuing. No such payment by the Agency shall affect or
impair any rights of the Agency hereunder arising in consequence of such failure
by the Sublessee. The Sublessee shall, on demand, reimburse the Agency for any
amount so paid or for expenses or costs incurred in the performance of any such
act by the Agency pursuant to this Section (which shall include all reasonable
legal fees and disbursements), together with interest thereon from the date of
payment of such amount, expense or cost by the Agency at two percent (2%) in
excess of the Prime Rate, and such amount, together with interest shall become
additional indebtedness.

 

 

--------------------------------------------------------------------------------

 

 

Article III

INCORPORATION AND ASSUMPTION OF THE LEASE AGREEMENT

 

Section 3.1     Incorporation and Assumption of the Lease Agreement.

 

(a)     The Sublessee acknowledges receipt of a true and complete copy of the
Lease Agreement and consent to the terms thereof.

 

(b)     The Sublessee hereby agrees to be bound by each and every payment,
obligation, term, covenant, condition and agreement of the Company under Section
5.1 of the Lease Agreement (the “Obligations”), and hereby assumes the
Obligations, as if the Sublessee was named as the Company under the Lease
Agreement. To the extent that the Obligations are set forth as surviving the
termination of the Lease Agreement, the Obligations shall similarly survive as
obligations of the Sublessee and survive the termination of this Agency
Compliance Agreement.

 

(c)     Reserved.

 

(d)     Reserved.

 

(e)     Without limitation to any other provision of this Section 3.1, the
Sublessee shall at all times during the term of the Sublease Agreement occupy,
use and operate the Facility in accordance with the provisions of the Act and as
a qualified “project” under the Act.

 

Article IV
SPECIAL COVENANTS

 

Section 4.1     No Warranty of Condition or Suitability by Agency. THE AGENCY
HAS MADE AND MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER, EITHER EXPRESS OR
IMPLIED, WITH RESPECT TO THE MERCHANTABILITY, CONDITION, FITNESS, DESIGN,
OPERATION OR WORKMANSHIP OF ANY PART OF THE FACILITY, ITS FITNESS FOR ANY
PARTICULAR PURPOSE, THE QUALITY OR CAPACITY OF THE MATERIALS IN THE FACILITY,
THE SUITABILITY OF THE FACILITY FOR THE PURPOSES OR NEEDS OF THE SUBLESSEE OR
THE EXTENT TO WHICH FUNDS AVAILABLE TO THE SUBLESSEE WILL BE SUFFICIENT TO PAY
THE COST OF COMPLETION OF THE FACILITY. THE SUBLESSEE ACKNOWLEDGES THAT THE
AGENCY IS NOT THE MANUFACTURER OF THE EQUIPMENT NOR THE MANUFACTURER’S AGENT NOR
A DEALER THEREIN. THE SUBLESSEE, ON BEHALF OF ITSELF IS SATISFIED THAT THE
FACILITY IS SUITABLE AND FIT FOR PURPOSES OF THE SUBLESSEE. THE AGENCY SHALL NOT
BE LIABLE IN ANY MANNER WHATSOEVER TO THE SUBLESSEE OR ANY OTHER PERSON FOR ANY
LOSS, DAMAGE OR EXPENSE OF ANY KIND OR NATURE CAUSED, DIRECTLY OR INDIRECTLY, BY
THE PROPERTY OF THE FACILITY OR THE USE OR MAINTENANCE THEREOF OR THE FAILURE OF
OPERATION THEREOF, OR THE REPAIR, SERVICE OR ADJUSTMENT THEREOF, OR BY ANY DELAY
OR FAILURE TO PROVIDE ANY SUCH MAINTENANCE, REPAIRS, SERVICE OR ADJUSTMENT, OR
BY ANY INTERRUPTION OF SERVICE OR LOSS OF USE THEREOF OR FOR ANY LOSS OF
BUSINESS HOWSOEVER CAUSED.

 

 

--------------------------------------------------------------------------------

 

 

Section 4.2     Hold Harmless Provisions.

 

The Sublessee agrees that the Agency, its directors, members, officers, agents
(except the Sublessee), and employees (the “Indemnified Parties”) shall not be
liable for and agrees to protect, defend, indemnify, save, release and hold the
Indemnified Parties harmless from and against any and all damages, losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
judgments, suits, actions, proceedings, costs, disbursements or expenses
(including, without limitation, reasonable attorneys’ and experts’ fees,
expenses and disbursements, incurred whether by reason of third party claims or
to enforce the terms, conditions and provisions of this Agency Compliance
Agreement) of any kind or nature whatsoever which may at any time be imposed
upon, incurred by or asserted or awarded against the Agency relating to,
resulting from or arising out of: (i) loss or damage to Property or injury to or
death of any and all Persons that may be occasioned by, directly or indirectly,
any cause whatsoever pertaining to the Facility or arising by reason of or in
connection with the occupation or the use thereof or the presence of any Person
or Property on, in or about the Facility or the Land, (ii) any Project Work and
the Agency’s acquisition, owning, leasing and subleasing of the Facility,
including, without limiting the generality of the foregoing, all claims arising
from the breach by the Sublessee of any of their covenants contained herein, and
all causes of action and reasonable attorneys’ fees (whether by reason of third
party claims or by reason of the enforcement of any provision of this Agency
Compliance Agreement (including without limitation this Section) or any of the
other documents delivered on the Closing Date by the Agency) and any other
expenses incurred in defending any claims, suits or actions which may arise as a
result of any of the foregoing, (iii) the conditions of the Environment at, on
or in the vicinity of the Facility, (iv) any Project Work or the operation or
use of the Facility in violation of any applicable Environmental Law for the
storage, treatment, generation, transportation, processing, handling,
management, production or Disposal of any Hazardous Substance or as a landfill
or other waste disposal site, or for military, manufacturing or industrial
purposes or for the commercial storage of petroleum or petroleum based products,
except in compliance with all applicable Environmental Laws, (v) the presence of
any Hazardous Substance or a Release or Disposal or the threat of a Release or
Disposal of any Hazardous Substance or waste on, at or from the Facility,
(vi) the failure promptly to undertake and diligently pursue to completion all
necessary, appropriate and legally authorized investigative, containment,
removal, clean-up and other remedial actions with respect to a Release or the
threat of a Release of any Hazardous Substance on, at or from the Facility,
required by any Environmental Law, (vii) human exposure to any Hazardous
Substance, noises, vibrations or nuisances of whatever kind to the extent the
same arise from any Project Work, the condition of the Facility or the
ownership, use, sale, operation, conveyance or operation thereof in violation of
any Environmental Law, (viii) a violation of any applicable Environmental Law,
(ix) non-compliance with any Environmental Permit, (x) a material
misrepresentation or inaccuracy in any representation or warranty or a material
breach of or failure to perform any covenant made by the Sublessee in this
Agency Compliance Agreement, or (xi) the costs of any required or necessary
investigation, assessment, testing, repair, cleanup, or detoxification of the
Facility and the preparation of any closure or other required plans; provided
that any such losses, damages, liabilities or expenses of the Agency are not
incurred on account of and do not result from the gross negligence or
intentional or willful wrongdoing of the Indemnified Parties. The foregoing
indemnities shall apply notwithstanding the fault or negligence in part of any
of the Indemnified Parties, and irrespective of the breach of a statutory
obligation or the application of any rule of comparative or apportioned
liability. The foregoing indemnities are limited only to the extent of any
prohibitions imposed by law, and upon the application of any such prohibition by
the final judgment or decision of a competent court of law, the remaining
provisions of these indemnities shall remain in full force and effect.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding any other provisions of this Agency Compliance
Agreement, the obligations of the Sublessee pursuant to this Section 4.2 shall
remain in full force and effect after the termination of this Agency Compliance
Agreement until the expiration of the period stated in the applicable statute of
limitations during which a claim, cause of action or prosecution relating to the
matters herein described may be brought, the payment in full or the satisfaction
of such claim, cause of action or prosecution relating to the matters herein
described and the payment of all expenses and charges incurred by the
Indemnified Parties, relating to the enforcement of the provisions herein
specified. The liability of the Sublessee to the Agency hereunder shall in no
way be limited, abridged, impaired or otherwise affected by (i) any amendment or
modification of any of the Transaction Documents by or for the benefit of the
Agency, the Sublessee or any subsequent owners or users of the Facility,
(ii) any extensions of time for payment or performance required by any of the
Transaction Documents, (iii) the release of the Sublessee or any other person
from the performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Transaction Documents by operation of law,
either by the Agency’s voluntary act or otherwise, (iv) the invalidity or
unenforceability of any of the terms or provisions of the Transaction Documents,
(v) any exculpatory provision contained in any of the Transaction Documents
limiting the Agency’s recourse to any other security or limiting the Agency’s
rights to a deficiency judgment against the Sublessee, (vi) any investigation or
inquiry conducted by or on the behalf of the Agency or any information which the
Agency may have or obtain with respect to the condition of the Environment at,
or ecological condition of, the Facility, (vii) the sale, assignment or
foreclosure of any mortgage relating to all or any part of the Facility, but
only with respect to a Release that has occurred prior to any such event,
(viii) the sale, assignment, subleasing, transfer or conveyance of all or part
of the Land or the Facility, but only with respect to a Release that has
occurred prior to any such event, (ix) the death or legal incapacity of the
Sublessee, (x) the release or discharge, in whole or in part, of the Sublessee
in any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding, or (xi) any other circumstances
which might otherwise constitute a legal or equitable release or discharge, in
whole or in part, of the Sublessee under the Agency Compliance Agreement.

 

(c)     In the event of any claim against the Indemnified Parties by any
employee or contractor of the Company or anyone directly or indirectly employed
by any of them or anyone for whose acts any of them may be liable, the
obligations of the Company hereunder shall not be limited in any way by any
limitation on the amount or type of damages, compensation, disability benefits
or other employee benefit acts.

 

 

--------------------------------------------------------------------------------

 

 

Section 4.3     Right to Inspect Facility. The Agency and its duly authorized
agents shall have the right at all reasonable times to inspect the Facility.

 

Section 4.4     Sublessee to Maintain Its Existence. The Sublessee agrees that
during the Lease Term it will maintain its existence, will not dissolve,
liquidate or otherwise dispose of substantially all of its assets, and will not
consolidate with or merge into another entity or permit one or more entities to
consolidate with or merge into it.

 

Section 4.5     Qualification in State. The Sublessee throughout the Lease Term
shall continue to be duly authorized to do business in the State.

 

Section 4.6     Qualification as Project.

 

(a)     The Sublessee will not take any action, or fail to take any action,
which action or failure to act would cause the Facility not to constitute a
“project” as such quoted term is defined in the Act. Without limiting the
generality of the foregoing, the Sublessee will in no event use the Facility in
such a way as to cause or permit the Facility to be used in violation of
Section 862(2)(a) of the Act.

 

(b)     The occupation of the Facility has not and will not result in the
removal of a facility or plant of the Sublessee from one area of the State to
another area of the State or in the abandonment of one or more plants or
facilities of the Sublessee located within the State.

 

Section 4.7     Agreement to File Annual Statements and Provide Information. The
Sublessee shall file with the New York State Department of Taxation and Finance
an annual statement of the value of all sales and use tax exemptions claimed in
connection with the Facility in compliance with Sections 874(8) of the New York
State General Municipal Law (the “GML”), if any. The Sublessee shall submit a
copy of such annual statement to the Agency at the time of filing with the
Department of Taxation and Finance. The Sublessee shall also provide the Agency
with the information necessary for the Agency to comply with Section 874(9) of
the GML. Annually, the Sublessee shall provide the Agency with a certified
statement and documentation (i) enumerating the FTE jobs, by category, retained
and/or created at the Facility as a result of the Agency’s financial assistance
and (ii) indicating the fringe benefits and salary averages or ranges for such
categories of FTE jobs created and/or retained. The Sublessee further agrees to
provide and certify or cause to be provided and certified whenever requested by
the Agency such information concerning the Sublessee, its finances, its
operations, its employment and its affairs necessary to enable the Agency to
make any report required by law, governmental regulation, including, without
limitation, the Act or the Public Authorities Accountability Act of 2005 and the
Public Authorities Reform Act of 2009, each as amended from time to time, or any
of the Agency Documents or Sublessee Documents. Such information shall be
provided within thirty (30) days following written request from the Agency.

 

Section 4.8     Books of Record and Account; Financial Statements. The Sublessee
agrees to maintain at all times proper accounts, records and books in which full
and correct entries shall be made, in accordance with generally accepted
accounting principles, of all transactions and events relating to the business
and affairs of the Sublessee.

 

 

--------------------------------------------------------------------------------

 

 

Section 4.9     Compliance with Orders, Ordinances, Etc.

 

(a) The Sublessee, throughout the Lease Term, agrees that it will promptly
comply, and cause any permitted sub-sublessee or occupant of the Facility to
comply, with all statutes, codes, laws, acts, ordinances, orders, judgments,
decrees, injunctions, rules, regulations, permits, licenses, authorizations,
directions and requirements, ordinary or extraordinary, which now or at any time
hereafter may be applicable to the Facility or any part thereof, or to the
design, development, installation and equipping thereof, or to any use, manner
of use or condition of the Facility or any part thereof, of all federal, state,
county, municipal and other governments, departments, commissions, boards,
courts, authorities, officials and officers having jurisdiction over the
Facility or any part thereof, and companies or associations insuring the
premises.

 

(b)     The Sublessee shall keep or cause the Facility to be kept free of
Hazardous Substances except in compliance with all applicable federal and state
laws and local laws and regulations. Without limiting the foregoing, the
Sublessee shall not cause or permit the Facility to be used to generate,
manufacture, refine, transport, treat, store, handle, dispose, transfer, produce
or process Hazardous Substances, except in compliance with all applicable
federal, state and local laws or regulations, nor shall the Sublessee cause or
permit, as a result of any intentional or unintentional act or omission on the
part of the Sublessee or any contractor, subcontractor, tenant or subtenant, a
release of Hazardous Substances onto the Facility or onto any other property.
The Sublessee shall comply with, and ensure compliance by all contractors,
subcontractors, tenants and subtenants with, all applicable federal, state and
local laws, ordinances, rules and regulations, whenever and by whomever
triggered, and shall obtain and comply with, and ensure that all contractors,
subcontractors, tenants and subtenants obtain and comply with, any and all
approvals, registrations or permits required thereunder. The Sublessee shall
(i) conduct and complete all investigations, studies, sampling and testing and
all remedial, removal and other actions necessary to clean up and remove all
Hazardous Substances on, from or affecting the Facility (A) in accordance with
all applicable federal, state and local laws, ordinances, rules, regulations and
policies, (B) to the satisfaction of the Agency, and (C) in accordance with the
orders and directives of all federal, state and local governmental authorities;
and (ii) defend, indemnify and hold harmless the Agency, its employees, agents
(except the Company and the Sublessee), officers, members and directors, from
and against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs or expenses of whatever kind or nature, known or unknown,
contingent or otherwise, arising out of, or in any way related to (A) the
presence, disposal, release or threatened release of any Hazardous Substances
which are on, from or affecting the soil, water, vegetation, buildings, personal
property, persons, animals or otherwise, (B) any bodily injury, personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to such Hazardous Substances, (C) any lawsuit brought or threatened,
settlement reached or government order relating to such Hazardous Substances,
and/or (D) any violation of laws, orders, regulations, requirements or demands
of government authorities, or of any policies or requirements of the Agency,
which are based upon or in any way related to such Hazardous Substances,
including, without limitation, reasonable attorney and consultant fees,
investigation and laboratory fees, court costs and litigation expenses. In the
event the Company tenders a termination of lease, the Sublessee shall deliver
the Facility free of any and all Hazardous Substances so that the condition of
the Facility shall conform with all applicable federal, state and local laws,
ordinances, rules or regulations affecting the Facility. The provisions of this
Section shall be in addition to any and all other obligations and liabilities
the Sublessee may have to the Agency at common law and shall survive the
transactions contemplated herein.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding the provisions of subsections (a) and (b) hereof, the
Sublessee may in good faith contest the validity or the applicability of any
requirement of the nature referred to in such subsections (a) and (b) by
appropriate legal proceedings conducted in good faith and with due diligence. In
such event, the Sublessee may fail to comply with the requirement or
requirements so contested during the period of such contest and any appeal
therefrom, unless the Agency shall notify the Sublessee that, by failure to
comply with such requirement or requirements, any part of the Facility may be
materially endangered or the Facility or any part thereof may be subject to
loss, penalty or forfeiture, in which event the Sublessee shall promptly take
such action with respect thereto or provide such security as shall be reasonably
satisfactory to the Agency. If at any time the then existing use or occupancy of
the Facility shall, pursuant to any zoning or other law, ordinance or
regulation, be permitted only so long as such use or occupancy shall continue,
the Sublessee shall use its best efforts not to cause or permit such use or
occupancy to be discontinued without the prior written consent of the Agency.

 

(d)     Notwithstanding the provisions of this Section, if, because of a breach
or violation of the provisions of subsection (a) or (b) hereof (without giving
effect to subsection (c) hereof), the Agency, or any of its members, directors,
officers, agents, or employees shall be threatened with a fine, liability,
expense or imprisonment, then, upon notice from the Agency, the Sublessee shall
immediately provide legal protection and/or pay amounts necessary in the opinion
of the Agency, and of its members, directors, officers, agents and employees, to
the extent permitted by applicable law, to remove the threat of such fine,
liability, expense or imprisonment.

 

(e)     Notwithstanding any provisions of this Section, the Agency retains the
right to defend itself in any action or actions which are based upon or in any
way related to such Hazardous Substances. In any such defense of itself, the
Agency shall select its own counsel, and any and all costs of such defense,
including, without limitation, reasonable attorney and consultant fees,
investigation and laboratory fees, court costs and litigation expenses, shall be
paid by the Sublessee.

 

Section 4.10     Discharge of Liens and Encumbrances.

 

(a)     The Sublessee, throughout the Lease Term, shall not permit or create or
suffer to be permitted or created any lien, except for Permitted Encumbrances,
upon the Facility or any part thereof by reason of any labor, services or
materials rendered or supplied or claimed to be rendered or supplied with
respect to the Facility or any part thereof.

 

(b)     Notwithstanding the provisions of subsection (a) hereof, the Sublessee
may in good faith contest any such lien. In such event, the Sublessee may permit
the items so contested to remain undischarged and unsatisfied during the period
of such contest and any appeal therefrom, unless the Agency shall notify the
Sublessee that, by nonpayment of any such item or items or the Facility or any
part thereof may be subject to loss or forfeiture, in which event the Sublessee
shall promptly secure payment of all such unpaid items by filing a bond, in form
and substance satisfactory to the Agency, thereby causing such lien to be
removed, or by taking such other actions as may be satisfactory to the Agency to
protect its interests. Mechanics’ Liens shall be discharged or bonded within
thirty (30) days of the filing or perfection thereof.

 

 

--------------------------------------------------------------------------------

 

 

Section 4.11     Identification of Facility Equipment. All Facility Equipment
which is or may become the Property of the Agency pursuant to the provisions of
this Agency Compliance Agreement shall be properly identified by the Sublessee
by such appropriate records, including computerized records, as may be approved
by the Agency. All Facility Equipment and other Property of whatever nature
affixed or attached to the Land or used or to be used by the Sublessee in
connection with the Land or the Improvements shall be deemed presumptively to be
owned by the Agency, rather than the Sublessee, unless the same were utilized
for purposes of installation and equipping of the Facility or were installed by
the Sublessee and title thereto was retained by the Sublessee in the manner
provided in Section 6.2 of the Lease Agreement and such Facility Equipment and
other Property were properly identified by such appropriate records as were
approved by the Agency.

 

Section 4.12     Employment Opportunities; Notice of Jobs. The Sublessee
covenants and agrees that, in consideration of the participation of the Agency
in the transactions contemplated herein, it will, except as otherwise provided
by collective bargaining contracts or agreements to which it is a party, cause
any new employment opportunities created in connection with the Facility to be
listed with the New York State Department of Labor, Community Services Division,
and with the administrative entity of the service delivery area created pursuant
to the Job Training Partnership Act (PL 97-300, as amended), as superseded by
the Workforce Innovation and Opportunity Act (PL. 113-128), in which the
Facility is located (collectively, the “Referral Agencies”). The Sublessee also
agrees that it will, except as otherwise provided by collective bargaining
contracts or agreements to which it is a party, first consider for such new
employment opportunities persons eligible to participate in federal job training
partnership programs who shall be referred by the Referral Agencies.

 

Section 4.13     Employment at the Facility. The Sublessee covenants at all
times to create and maintain at the Facility and at its facility located at 555
North Research Place, Central Islip, New York 11722: one-hundred seventy-six
(176) full time equivalent employees as of December 31, 20[__], and one-hundred
eighty-six (186) full time equivalent employees as of December 31, 20[__] and
thereafter throughout the Lease Term, calculated on the basis of 35 hours per
week who are employees of the Sublessee or any subsidiary or affiliates of the
Sublessee, or any consultants, contractors or subcontractors of the Sublessee,
or any subsidiary or affiliates of the Company, whose place of employment or
workplace is located at the Facility (including the full time equivalent
employees of all tenants at the Facility) (“FTE”).

 

Section 4.14     Compliance with the Act. The Sublessee hereby agrees to comply
with GML Section 875. The Sublessee further agrees that the exemption of sales
and use tax provided pursuant to the Act and the appointment of the Sublessee as
agent of the Agency is subject to termination and recapture of benefits pursuant
to Section 875 of the GML, the Lease Agreement and this Agency Compliance
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Section 4.15     Subleasing. The Sublessee may not assign the Sublease Agreement
or sub-sublease the Facility in whole or in part without the express written
consent of the Agency. Any assignment or sub-subleasing of the Facility shall
conform with the restrictions and requirements set forth in Section 9.3 of the
Lease Agreement.

 

Article V 

EVENTS OF DEFAULT AND REMEDIES

 

Section 5.1     Events of Default Defined.

 

 

(a)

The following shall each be “Events of Default” under this Lease Agreement:

 

(i)       the failure by the Sublessee to observe and perform any covenant
contained in Sections 1.1(f), 2.1, 2.2, 4.2, 4.5, 4.6, 4.13, 4.15, and Article
VI hereof;

 

(ii)      the failure by the Sublessee to pay or cause to be paid PILOT Payments
or the Recapture Benefits, in each case on the dates due;

 

(iii)    the occurrence and continuation of a Recapture Event;

 

(iv)     any representation or warranty of the Sublessee herein, in any of the
Sublessee Documents or in the Project Application Information shall prove to
have been false or misleading in any material respect;

 

(v)     the failure by the Sublessee to observe and perform any covenant,
condition or agreement hereunder on its part to be observed or performed (except
obligations referred to in 5.1(a)(i), (ii) and (vi)) for a period of thirty (30)
days after written notice, specifying such failure and requesting that it be
remedied, has been given to the Sublessee by the Agency;

 

(vi)     the dissolution or liquidation of the Sublessee; or the failure by the
Sublessee to release, stay, discharge, lift or bond within thirty (30) days any
execution, garnishment, judgment or attachment of such consequence as may impair
its ability to carry on its operations; or the failure by the Sublessee
generally to pay its debts as they become due; or an assignment by the Sublessee
for the benefit of creditors; or the commencement by the Sublessee (as the
debtor) of a case in bankruptcy or any proceeding under any other insolvency
law; or the commencement of a case in bankruptcy or any proceeding under any
other insolvency law against the Sublessee (as the debtor), wherein a court
having jurisdiction in the premises enters a decree or order for relief against
the Sublessee as the debtor, or such case or proceeding is consented to by the
Sublessee or remains undismissed for forty (40) days, or the Sublessee consents
to or admits the material allegations against it in any such case or proceeding;
or a trustee, receiver or agent (however named) is appointed or authorized to
take charge of substantially all of the property of the Sublessee for the
purpose of enforcing a lien against such Property or for the purpose of general
administration of such Property for the benefit of creditors;

 

 

--------------------------------------------------------------------------------

 

 

(vii)      an Event of Default under the Lease Agreement shall have occurred and
be continuing.

 

(b)     Notwithstanding the provisions of Section 5.1(a), if by reason of force
majeure any party hereto shall be unable in whole or in part to carry out its
obligations under Sections 4.13 of this Lease Agreement, and if such party shall
give notice and full particulars of such force majeure in writing to the other
party, within a reasonable time after the occurrence of the event or cause
relied upon, such obligations under this Lease Agreement of the party giving
such notice (and only such obligations), so far as they are affected by such
force majeure, shall be suspended during continuation of the inability, which
shall include a reasonable time for the removal of the effect thereof. The term
“force majeure” as used herein shall include, without limitation, acts of God,
strikes, lockouts or other industrial disturbances, acts of public enemies,
acts, priorities or orders of any kind of the government of the United States of
America or of the State or any of their departments, agencies, governmental
subdivisions or officials or any civil or military authority, insurrections,
riots, epidemics, landslides, lightning, earthquakes, fire, hurricanes, storms,
floods, washouts, droughts, arrests, restraint of government and people, civil
disturbances, explosions, breakage or accident to machinery, transmission pipes
or canals, shortages of labor or materials or delays of carriers, partial or
entire failure of utilities, shortage of energy or any other cause or event not
reasonably within the control of the party claiming such inability and not due
to its fault. The party claiming such inability shall remove the cause for the
same with all reasonable promptness. It is agreed that the settlement of
strikes, lockouts and other industrial disturbances shall be entirely within the
discretion of the party having difficulty, and the party having difficulty shall
not be required to settle any strike, lockout and other industrial disturbances
by acceding to the demands of the opposing party or parties.

 

Section 5.2     Remedies on Default. Whenever an Event of Default shall have
occurred and be continuing, the Agency may take, to the extent permitted by law,
any one or more of the remedial steps enumerated in the Lease Agreement. In
addition thereto, the Agency may terminate this Agency Compliance Agreement and
the Sublessee agrees to be bound by each and every payment, obligation, term,
covenant, condition and agreement of the Company under Articles X and XI of the
Lease Agreement.

 

Article VI
ENVIRONMENTAL MATTERS

 

Section 6.1     Environmental Representations of the Sublessee. Except as
otherwise shown on Exhibit A attached hereto, the Sublessee hereby represents
and warrants to the Agency that:

 

(a)     Neither the Facility nor, to the best of Sublessee’s knowledge, any
property adjacent to or within the immediate vicinity of the Facility is being
or has been used in violation of any applicable Environmental Law for the
storage, treatment, generation, transportation, processing, handling, production
or disposal of any Hazardous Substance or as a landfill or other waste
management or disposal site or for military, manufacturing or industrial
purposes or for the storage of petroleum or petroleum based products.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Underground storage tanks are not and have not been located on the
Facility.

 

(c)     The soil, subsoil, bedrock, surface water and groundwater of the
Facility are free of Hazardous Substances, in violation of Environmental Law,
other than any such substances that occur naturally.

 

(d)     There has been no Release or threat of a Release of any Hazardous
Substance in violation of any applicable law on, at or from the Facility or any
property adjacent to or within the immediate vicinity of the Facility which
through soil, subsoil, bedrock, surface water or groundwater migration could
come to be located on or at the Facility, and the Company has not received any
form of notice or inquiry from any federal, state or local governmental agency
or authority, any operator, tenant, subtenant, licensee or occupant of the
Facility or any property adjacent to or within the immediate vicinity of the
Facility or any other person with regard to a Release or the threat of a Release
of any Hazardous Substance on, at or from the Facility or any property adjacent
to or within the immediate vicinity of the Facility in violation of any
applicable law.

 

(e)     All Environmental Permits necessary for the ownership, use or operation
of the Facility have been obtained and are in full force and effect.

 

(f)     No event has occurred with respect to the Facility which, with the
passage of time or the giving of notice, or both, would constitute a violation
of or non-compliance with any applicable Environmental Law or Environmental
Permit.

 

(g)     There are no agreements, consent orders, decrees, judgments, license or
permit conditions or other orders or directives of any federal, state or local
court, governmental agency or authority relating to the past, present or future
construction, renovation, equipping, ownership, use, operation, sale, transfer
or conveyance of the Facility which require any change in the present condition
of the Facility or any work, repairs, construction, containment, clean up,
investigations, studies, removal or remedial action or capital expenditures in
order for the Facility to be in compliance with any applicable Environmental Law
or Environmental Permit.

 

(h)     There are no actions, suits, claims or proceedings, pending or
threatened, which could cause the incurrence of expenses or costs of any name or
description or which seek money damages, injunctive relief, remedial action or
remedy that arise out of, relate to or result from (i)  conditions of the
Environment at, on or in the vicinity of the Facility, (ii) a violation or
alleged violation of any applicable Environmental Law or non-compliance or
alleged non-compliance with any Environmental Permit with respect to the
Facility, (iii) the presence of any Hazardous Substance or a Release or the
threat of a Release of any Hazardous Substance on, at or from the Facility or
any property adjacent to or within the immediate vicinity of the Facility or
(iv) human exposure to any Hazardous Substance, noises, vibrations or nuisances
of whatever kind to the extent the same arise from the condition of the
Facility, the Project Work or the ownership, use, operation, sale, transfer or
conveyance of the Facility.

 

 

--------------------------------------------------------------------------------

 

 

Section 6.2     Environmental Covenants of the Sublessee. The Sublessee hereby
covenants and agrees with the Agency as follows:

 

(a)     The Sublessee shall use, operate and manage the Facility in accordance
with all applicable Environmental Laws and Environmental Permits, and shall
cause all operators, tenants, subtenants, licensees and occupants of the
Facility to use, operate and manage the Facility in accordance with any
applicable Environmental Laws and Environmental Permits, and shall not cause,
allow or permit the Facility or any part thereof to be operated or used for the
storage, treatment, generation, transportation, processing, handling,
production, management or Disposal of any Hazardous Substances other than in
accordance with all applicable Environmental Laws and Environmental Permits.

 

(b)     The Sublessee shall obtain and comply with, and shall cause all
contractors, subcontractors, operators, tenants, subtenants, licensees and
occupants of the Facility to obtain and comply with, all Environmental Permits,
if any.

 

(c)     The Sublessee shall not cause or permit any change to be made in the
present or intended use or operation of the Facility which would (i) involve the
storage, treatment, generation, transportation, processing, handling,
management, production or disposal of any Hazardous Substance other than in
accordance with any applicable Environmental Law, or use or operation of the
Facility as a landfill or waste management or disposal site or for manufacturing
or industrial purposes or for the storage of petroleum or petroleum based
products other than in accordance with any applicable Environmental Law,
(ii) violate any applicable Environmental Law, (iii) constitute a violation or
non-compliance with any Environmental Permit or (iv) increase the risk of a
Release of any Hazardous Substance.

 

(d)     The Sublessee shall promptly provide the Agency with a copy of all
notifications which the Sublessee gives or receives with respect to conditions
of the Environment at or in the vicinity of the Facility, any past or present
Release or the threat of a Release of any Hazardous Substance on, at or from the
Facility or any property adjacent to or within the immediate vicinity of the
Facility. If the Sublessee receives or becomes aware of any such notification
which is not in writing or otherwise capable of being copied, the Sublessee
shall promptly advise the Agency of such verbal, telephonic or electronic
notification and confirm such notice in writing. Furthermore, upon the
Sublessee’s discovery thereof, the Sublessee shall promptly advise the Agency in
writing of: (i) the presence of any Hazardous Substance on, under or about the
Facility of which the Agency has not previously been advised in writing; (ii)
any remedial action taken by, or on behalf of, the Sublessee in response to any
Hazardous Substance on, under or about the Facility or to any environmental
proceedings of which the Sublessee has not previously been advised in writing;
and (iii) the occurrence or condition on any real property adjoining or in the
vicinity of the Company Facility that could reasonably be expected to cause the
Facility or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of the Facility under any Environmental Law.
The Sublessee shall also provide the Agency with copies of all reports,
analyses, notices, licenses, approvals, orders, correspondences or other written
materials in its possession or control relating to the condition of the
Environment at the Facility or real property or bodies of water adjoining or in
the vicinity of the Facility or environmental proceedings promptly upon receipt,
completion or delivery of such materials.

 

 

--------------------------------------------------------------------------------

 

 

(e)     The Sublessee shall undertake and complete all investigations, studies,
sampling and testing and all removal or remedial actions necessary to contain,
remove and clean up all Hazardous Substances that are or may become present at
the Facility and are required to be removed and/or remediated in accordance with
all applicable Environmental Laws and all Environmental Permits. All remedial
work shall be conducted (i) in a diligent and timely fashion by licensed
contractors acting under the supervision of a consulting environmental engineer,
(ii) pursuant to a detailed written plan for the remedial work approved by any
public or private agencies or persons with a legal or contractual right to such
approval, (iii) with such insurance coverage pertaining to liabilities arising
out of the remedial work as is then customarily maintained with respect to such
activities, and (iv) only following receipt of any required permits, licenses or
approvals. In addition, the Sublessee shall submit, or cause to be submitted, to
the Agency, promptly upon receipt or preparation, copies of any and all reports,
studies, analyses, correspondence, governmental comments or approvals, proposed
removal or other remedial work contracts and similar information prepared or
received by or on behalf of the Sublessee in connection with any remedial work,
or Hazardous Substances relating to the Facility. All costs and expenses of such
remedial work shall be paid by or on behalf of the Sublessee, including, without
limitation, the charges of the remedial work contractors and the consulting
environmental engineer, any taxes or penalties assessed in connection with the
remedial work and the Agency’s out-of-pocket costs incurred in connection with
monitoring or review of such remedial work. The Agency shall have the right but
not the obligation to join and participate in, as a party if it so elects, any
legal proceedings or actions initiated in connection with any environmental
proceedings.

 

(f)     If at any time the Agency obtains any notice or information that the
Sublessee or the Facility, or the use or operation thereof or the Project Work
may be in violation of an Environmental Law or in non-compliance with any
Environmental Permit or standard, the Agency may require that a full or
supplemental environmental inspection and audit report with respect to the
Facility of a scope and level of detail reasonably satisfactory to the Agency be
prepared by a professional environmental engineer or other qualified
environmental scientist acceptable to the Agency, at the Sublessee’s sole cost
and expense. Said audit may, but is not required to or limited to, include a
physical inspection of the Facility, a records search, a visual inspection of
any property adjacent to or within the immediate vicinity of the Facility,
personnel interviews, review of all Environmental Permits and the conducting of
scientific testing. If necessary to determine whether a violation of an
Environmental Law exists, such inspection shall also include subsurface testing
for the presence of Hazardous Substances in the soil, subsoil, bedrock, surface
water and/or groundwater. If said audit report indicates the presence of any
Hazardous Substance or a Release or Disposal or the threat of a Release or
Disposal of any Hazardous Substance on, at or from the Company Facility in
violation of any applicable law, the Sublessee shall promptly undertake and
diligently pursue to completion all necessary, appropriate investigative,
containment, removal, clean-up and other remedial actions required by any
Environmental Law, in accordance with subsection (e) above. The Sublessee hereby
consents to the Agency notifying any party under such circumstances of the
availability of any or all of the environmental reports and the information
contained therein. The Sublessee further agrees that the Agency may disclose
such environmental reports to any governmental agency or authority if they
reasonably believe that they are required to disclose any matter contained
therein to such agency or authority; provided that the Agency shall give the
Sublessee at least forty-eight (48) hours prior written notice before so doing.
The Sublessee acknowledges that the Agency cannot control or otherwise assure
the truthfulness or accuracy of the environmental reports, and that the release
of the environmental reports, or any information contained therein, to
prospective bidders at any foreclosure sale of the Facility may have a material
and adverse effect upon the amount which a party may bid at such sale. The
Sublessee agrees that the Agency shall not have any liability whatsoever as a
result of delivering any or all of the environmental reports or any information
contained therein to any third party if done in good faith, and the Sublessee
hereby releases and forever discharges the Agency from any and all claims,
damages, or causes of action arising out of, connected with or incidental to the
delivery of environmental reports.

 

 

--------------------------------------------------------------------------------

 

 

Section 6.3     Survival Provision. Notwithstanding anything to the contrary
contained herein, the representations, warranties, covenants and
indemnifications of the Sublessee contained in this Article V shall survive any
termination, conveyance, assignment, subleasing or defeasance of any right,
title or interest of the Sublessee in and to the Facility or in, to or under the
Sublease Agreement.

 

Article VII
MISCELLANEOUS

 

Section 7.1     Definitions. All capitalized terms used in this Agency
Compliance Agreement and not otherwise defined herein shall have the meanings
assigned thereto in the Schedule of Definitions attached to the Lease Agreement
as Schedule A.

 

Section 7.2     Covenants and Conditions of the Sublease Agreement.
Notwithstanding anything to the contrary contained in the Sublease Agreement,
the Sublessee covenants and agrees that the Agency shall not be held liable for
any of the covenants or conditions, express or implied, contained in the
Sublease Agreement. The Sublessee further agrees that it will look solely to the
Company for the satisfaction of any covenants or conditions contained therein.

 

Section 7.3     Execution of Counterparts. This Agency Compliance Agreement may
be executed in several counterparts, each of which shall be an original and all
of which shall constitute but one and the same instrument.

 

(Remainder of Page Intentionally Left Blank – Signature Page Follows)

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Agency and the Sublessee have caused this Agency
Compliance Agreement to be executed in their respective names by their duly
authorized officers, all as of November 1, 2017.

 

 

TOWN OF ISLIP INDUSTRIAL

DEVELOPMENT AGENCY

            By: /s/ William G. Mannix   Name: William G. Mannix   Title:
Executive Director               CVD EQUIPMENT CORPORATION                    
By: /s/ Glen R. Charles   Name: Glen R. Charles   Title: CFO

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Exceptions to Representations and Warranties of SUBLESSEE

 

[None.]

 